       Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 1 of 14




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   James R. Asperger (Bar No. 83188)   Jordan R. Jaffe (Bar No. 254886)
 2 jamesasperger@quinnemanuel.com      jordanjaffe@quinnemanuel.com
   Yury Kapgan (Bar No. 218366)        Iman Lordgooei (Bar No. 251320)
 3
   yurykapgan@quinnemanuel.com         imanlordgooei@quinnemanuel.com
 4 Pushkal Mishra (Bar No. 298695)     Jonathan Tse (Bar No. 305468)
   pushkalmishra@quinnemanuel.com      jonathantse@quinnemanuel.com
 5 865 S. Figueroa Street, 10th Floor  50 California Street, 22nd Floor
   Los Angeles, CA 90017               San Francisco, CA 94111
 6 Telephone: (213) 443-3000           Telephone: (415) 875-6600
 7 Facsimile: (213) 443-3100           Facsimile: (415) 875-6700

 8 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 9 Victoria F. Maroulis (Bar No. 202603)
   victoriamaroulis@quinnemanuel.com
10
   555 Twin Dolphin Drive, 5th Floor
11 Redwood Shores, CA 94065
   Telephone: (650) 801-5000
12 Facsimile: (650) 801-5100

13 Attorneys for Defendants

14 BlackBerry Limited and BlackBerry Corporation

15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                    OAKLAND DIVISION
18
      FACEBOOK, INC.,                                Case No. 4:18-cv-05434-JSW
19
             Plaintiff,
20                                                   BLACKBERRY’S MOTION FOR LEAVE
                    v.                               TO AMEND INVALIDITY
21                                                   CONTENTIONS
      BLACKBERRY LIMITED, and
22                                                   Hearing: February 7, 2020
      BLACKBERRY CORPORATION,
23                                                   Time: 9:00 am
            Defendants.                              Place: Courtroom 5, 2nd Floor
24                                                   Judge: Hon. Jeffrey S. White

25

26
27

28

                                                                    CASE NO. 4:18-CV-05434-JSW
                                           MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
         Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 2 of 14




 1                                                       TABLE OF CONTENTS
                                                                                                                                                  Page
 2

 3 NOTICE OF MOTION ......................................................................................................................1

 4 MEMORANDUM OF POINTS AND AUTHORITIES ...................................................................1

 5 I.          SUMMARY OF ARGUMENT .............................................................................................1

 6 II.         FACTUAL BACKGROUND ................................................................................................2

 7 III.        LEGAL STANDARD ............................................................................................................4

 8 IV.         BLACKBERRY HAS GOOD CAUSE TO SUPPLEMENT ITS INVALIDITY
               CONTENTIONS IN RESPONSE TO NEW INFRINGEMENT THEORIES ......................4
 9
               A.        BlackBerry Diligently Supplemented Its Invalidity Contentions...............................4
10
               B.        BlackBerry Did Not Find The New Prior Art Despite Earlier Diligent
11                       Search .........................................................................................................................5

12             C.        Facebook Does Not Oppose A Majority Of BlackBerry’s Proposed Second
                         Supplemental Invalidity Contentions .........................................................................6
13
               D.        BlackBerry Has Good Cause To Supplement Its Invalidity Contentions ..................7
14
                         1.         BlackBerry has good cause for the ’432 patent supplementations .................7
15
                         2.         BlackBerry has good cause for the ’698 patent supplementations .................8
16
               E.        Facebook Will Not Be Unduly Prejudiced By BlackBerry’s
17                       Supplementations .......................................................................................................9

18 V.          CONCLUSION ....................................................................................................................10
19

20

21

22

23

24

25

26
27

28

                                                                      -i-                CASE NO. 4:18-CV-05434-JSW
                                                                MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
        Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 3 of 14




 1                                           TABLE OF AUTHORITIES

 2                                                                                                                  Page
 3
                                                            Cases
 4
     Adv. Micro Devices, Inc. v. LG Elecs., Inc.,
 5         No. 14-CV-01012-SI, 2017 WL 2774339 (N.D. Cal. June 26, 2017) .................................. 5
 6 Fujifilm Corp. v. Motorola Mobility LLC,
           No. 12-cv-3587-WHO, 2014 WL 491745 (N.D. Cal. Feb. 5, 2014) ................................ 4, 5
 7
   Karl Storz Endoscopy-Am. v. Stryker Corp.,
 8         No. 14-cv-0876-RS (JSC), 2016 WL 7386136 (N.D. Cal. Dec. 21, 2016) ................. 4, 6, 10
 9 Network Protection Scis. v. Fortinet, Inc.,
          No. C 12-01106 WHA, 2013 WL 1949051 .......................................................................... 5
10
   Positive Techs., Inc. v. Sony Elecs., Inc.,
11        No. C 11-2226 SI, 2013 WL 322556 (N.D. Cal. Jan. 28, 2013) ......................................... 10
12 Symantec Corp. v. Acronis Corp.,
         No. 11-5310 EMC (JSC), 2013 WL 5368053 (N.D. Cal. Sept. 25, 2013) ............................ 6
13
   Synchronoss Techs., Inc. v. Dropbox Inc.,
14       No. 4:16-CV-00119-HSG-KAW, 2018 WL 5619743 (N.D. Cal. Oct. 29, 2018) ................ 4
15 Verinata Health, Inc. v. Ariosa Diagnostics, Inc.,
          No. C 12-05501 SI, 2014 WL 1648175 (N.D. Cal. Apr. 23, 2014) ...................................... 9
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                           -ii-               CASE NO. 4:18-CV-05434-JSW
                                                     MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
        Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 4 of 14




 1                                       NOTICE OF MOTION
 2          PLEASE TAKE NOTICE that on February 7, 2020 at 9:00 a.m., or as soon thereafter as

 3 counsel may be heard in the courtroom of the Honorable Jeffrey S. White, Oakland Courthouse,

 4 Courtroom 5, 2nd Floor, 1301 Clay Street, Oakland, CA 94612, Defendants BlackBerry Limited and

 5 BlackBerry Corporation (collectively, “BlackBerry”) hereby move the Court for an order granting

 6 leave for BlackBerry to amend its invalidity contentions pursuant to Patent L.R. 3-6.

 7          BlackBerry’s motion is based on and supported by the memorandum of points and authorities

 8 contained herein, the Declaration of Jonathan Tse submitted concurrently herewith, all other pleadings

 9 and papers on file in this action, and all other evidence, information, and argument that has been or

10 will be presented to the Court in connection with this motion.

11                       MEMORANDUM OF POINTS AND AUTHORITIES
12 I.       SUMMARY OF ARGUMENT
13          BlackBerry seeks leave to amend and supplement its invalidity contentions in response to new

14 infringement theories presented in supplemental infringement contentions served by Facebook, Inc.

15 (“Facebook”). In particular, on September 17, 2019, Facebook was granted leave to serve amended

16 infringement contentions in this case. (Dkt. 72.) On September 24, 2019, Facebook served its

17 operative supplemental infringement contentions.        Facebook’s supplementation included new

18 infringement theories that necessitated the search for and identification of additional prior art
19 references and arguments responsive to Facebook’s new theories.           For example, Facebook’s

20 supplementation identified for digital rights management (DRM) features provided by a server as

21 purportedly meeting the “dedicated security processor” limitation of the ‘432 patent. Accordingly,

22 this necessitated amendment and supplementation of BlackBerry’s invalidity contentions to identify

23 additional prior art references that disclose DRM servers, including Microsoft’s Palladium prior art

24 system.

25          Thus on October 4, 2019, shortly after receiving Facebook’s supplementation, BlackBerry

26 served its proposed amended and supplemental invalidity contentions. There is good cause for
27 BlackBerry’s supplementation, which is directly responsive to new theories introduced by Facebook.

28 BlackBerry diligently searched for and identified the additional prior art and served its proposed

                                                                    -1-                CASE NO. 4:18-CV-
                                                              MOTION FOR LEAVE TO AMEND INVALIDITY CON
         Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 5 of 14




 1 amended and supplemental contentions promptly after receiving Facebook’s supplemental

 2 infringement contentions. More importantly, this case is still in its early stages, as claim construction

 3 was only recently completed, a case management conference is scheduled for February 7, 2020, and as

 4 such there is currently no schedule for close of discovery, summary judgment motions, or trial. Thus,

 5 despite Facebook’s opposition to four of BlackBerry’s invalidity charts, there is good cause,

 6 BlackBerry was diligent, and there is no apparent prejudice to Facebook. BlackBerry’s motion for

 7 leave should be granted.

 8 II.      FACTUAL BACKGROUND
 9          On January 8, 2019, Facebook served its Patent L.R. 3-1 Infringement Contentions, alleging

10 infringement of U.S. Pat. Nos. 6,356,841 (“the ’841 patent”), 6,744,759 (“the ’759 patent”), 7,228,432

11 (“the ’432 patent”), 7,302,698 (“the ’698 patent”), 7,567,575 (“the ’575 patent”), and 8,429,231 (“the

12 ’231 patent”) (collectively, “the Asserted Patents”).

13          On February 25, 2019, BlackBerry served its Patent L.R. 3-3 Invalidity Contentions,

14 identifying 160 prior art references and 83 invalidity charts. (Declaration of Jonathan Tse (“Tse

15 Decl.”) ¶ 2.) After correspondence between the parties, and per Facebook’s request, on March 26,

16 2019, BlackBerry served First Supplemental Invalidity Contentions that provided additional narrative

17 explanation of its invalidity theories.

18          On April 17, 2019, BlackBerry identified deficiencies in Facebook’s initial Infringement
19 Contentions, including, insufficient lack of notice as to Facebook’s infringement theories on, inter

20 alia, “dedicated security processor” in the ’432 patent, “second data processor” and “second memory”

21 in the ’698 patent, “multimedia data delivery information” in the ’575 patent, and “generic signaling

22 interface channel” in the ’231 patent. (Ex. A at 2-3.) On June 12, 2019, BlackBerry again requested

23 that Facebook clarify its infringement theories. (Ex. B.)

24          On June 18, 2019, Facebook served its First Supplemental Infringement Contentions for all

25 Asserted Patents. (Tse Decl. ¶ 3.) The next day, BlackBerry objected to certain of Facebook’s

26 infringement theories that were asserted for the first time in its First Supplemental Infringement
27 Contentions, including identification of (1) Workspaces Digital Rights Management (“WDRM”)

28 features that allegedly satisfy the “dedicated security processor” and “validate” limitations of the ’432

                                                     -2-                CASE NO. 4:18-CV-05434-JSW
                                               MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
       Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 6 of 14




 1 patent, (2) a Session Initiation Protocol (“SIP”) channel that allegedly satisfies the “generic signaling

 2 interface channel” limitation of the ’231 patent, and (3) a candidate addresses that allegedly satisfies

 3 the “multimedia data delivery information” limitation of the ’575 patent. (Ex. C.) On July 12, 2019,

 4 BlackBerry sent another letter to Facebook explaining that even these new infringement theories were

 5 still deficient, including, among other things, as to which SIP channel allegedly meets the “generic

 6 signaling interface channel” limitation in the ’231 patent and what information allegedly meet the

 7 “mobile device transmission profile” and “multimedia data delivery information” limitations of the

 8 ’575 patent. (Ex. D at 2-3.)

 9          On August 2, 2019, Facebook filed its Motion to Amend Infringement Contentions. (Dkt. 53.)

10 Facebook moved to supplement its infringement contentions for all six of the Asserted Patents with

11 additional information and new infringement theories. (Id. at 3-4.) On September 12, 2019,

12 Magistrate Judge Corley heard Facebook’s motion, ultimately deciding to grant Facebook leave to

13 amend, but intimating that it would be appropriate for BlackBerry to serve amended invalidity

14 contentions responsive thereto. (See, e.g., Ex. E at 12:14-14:20 (“[W]hat’s good for the goose is good

15 for the gander.”).) At the hearing, BlackBerry estimated it would need about “three weeks” to amend

16 its invalidity contentions (id. at 13:20-25), and Facebook represented it would “[a]bsolutely” stipulate

17 to supplemental invalidity contentions “responsive” to Facebook’s supplement. (Id. at 14:4-18.)

18          The parties met and conferred immediately after the hearing to discuss remaining deficiencies
19 in Facebook’s contentions. (Tse Decl. ¶ 4.) Facebook agreed to provide additional specificity and

20 details as to, among other things, which SIP channel allegedly meets the “generic signaling interface

21 channel” limitation in the ’231 patent, what components allegedly meet the “second data processor”

22 and “second memory” limitations of the ’698 patent, and what information allegedly meets the

23 “mobile device transmission profile” limitation of the ’575 patent. (Ex. F.) Facebook subsequently

24 served its Second Supplemental Infringement Contentions on September 24, 2019. (Tse Decl. ¶ 6.)

25          On October 4, 2019, BlackBerry served its proposed Second Supplemental Invalidity

26 Contentions, which contained ten supplementations. (Tse Decl. ¶ 7.) Three of the proposed
27 supplementations are amendments to existing invalidity charts from BlackBerry’s initial Invalidity

28 Contentions. (Tse Decl. ¶ 7.) The other seven proposed supplementations are invalidity charts for

                                                     -3-                CASE NO. 4:18-CV-05434-JSW
                                               MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
        Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 7 of 14




 1 prior art references not previously charted. (Tse Decl. ¶¶ 5, 7.) At Facebook’s request, BlackBerry

 2 identified its bases for good cause on October 7 and November 13. (Ex. G at 7-11, 12.) The parties

 3 met and conferred on December 5, (Tse Decl. ¶ 8,) and Facebook informed BlackBerry the next day

 4 that it was only opposed to four of the new invalidity charts for the ’432 and ’698 patents. (Ex. G at

 5 4-5.)

 6 III.     LEGAL STANDARD
 7          Good cause may be found due to “[r]ecent discovery of material, prior art despite earlier

 8 diligent search.” Patent L.R. 3-6(b). The good cause inquiry considers two factors: “(1) whether the

 9 moving party was diligent in amending its contentions; and (2) whether the non-moving party would

10 suffer if the motion to amend were granted.” See, e.g., Synchronoss Techs., Inc. v. Dropbox Inc., No.

11 4:16-CV-00119-HSG-KAW, 2018 WL 5619743, at *3 (N.D. Cal. Oct. 29, 2018) (citation and

12 quotation marks omitted); id. at *6 (allowing amendments where “the request to amend did not appear

13 to be motivated by gamesmanship, or where there was still ample time left in discovery”). This Court

14 has also found that it “may retain discretion to grant leave to amend even in absence of diligence as

15 long as there is no prejudice to the opposing party.” Karl Storz Endoscopy-Am. v. Stryker Corp., No.

16 14-cv-0876-RS (JSC), 2016 WL 7386136, at *3 (N.D. Cal. Dec. 21, 2016). “Prejudice is typically

17 found when amending contentions stand to disrupt the case schedule or other court orders.” See, e.g.,

18 id. A finding of no prejudice, however, moots the Patent Local Rules’ concern of “sandbagging
19 opponents late in the discovery period.” Fujifilm Corp. v. Motorola Mobility LLC, No. 12-cv-3587-

20 WHO, 2014 WL 491745, at *6 (N.D. Cal. Feb. 5, 2014).

21 IV.      BLACKBERRY HAS GOOD CAUSE TO SUPPLEMENT ITS INVALIDITY
            CONTENTIONS IN RESPONSE TO NEW INFRINGEMENT THEORIES
22
            A.      BlackBerry Diligently Supplemented Its Invalidity Contentions
23
            At the September 12, 2019 hearing on Facebook’s motion to amend its infringement
24
     contentions, Magistrate Judge Corley intimated that BlackBerry may amend its own contentions in
25
     response to Facebook’s supplementation. (Ex. E at 12:14-14:20.) Accordingly, BlackBerry began
26
     diligently analyzing prior art and promptly supplemented its invalidity contentions. (Tse Decl. ¶ 5.) In
27
     particular, BlackBerry received Facebook’s operative infringement contentions on September 24,
28

                                                      -4-                CASE NO. 4:18-CV-05434-JSW
                                                MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
       Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 8 of 14




 1 2019 and promptly provided responsive supplemental invalidity contentions on October 4, 2019. (Tse

 2 Decl. ¶¶ 5-7.) Courts in this District have recognized that it is “generally permissible for a party to

 3 amend its invalidity contentions in response to the patentee amending its infringement contentions.”

 4 See, e.g., Adv. Micro Devices, Inc. v. LG Elecs., Inc., No. 14-CV-01012-SI, 2017 WL 2774339, at *6

 5 (N.D. Cal. June 26, 2017) (citation and quotation marks omitted).

 6          After serving its Second Supplemental Invalidity Contentions on October 4, BlackBerry

 7 further explained its good cause for the supplementation on October 7 and November 13. (Ex. G at 7-

 8 11, 12.) The parties met and conferred on December 5 and Facebook informed BlackBerry the next

 9 day which prior art it opposed. (Tse Decl. ¶ 8.) In the meantime, BlackBerry diligently supplemented

10 one of its new invalidity charts—directed to a Microsoft prior art system known as “Palladium”—

11 based on recent productions from Microsoft.1 BlackBerry promptly provided its supplemental

12 Palladium chart to Facebook on December 17, 2019. (Id. ¶ 9; see Ex. G at 1 (Facebook opposing

13 BlackBerry’s new Palladium chart.).)

14          The facts therefore show that BlackBerry diligently searched for, found, analyzed, and charted

15 additional prior art references promptly after receiving Facebook’s supplemental contentions.

16          B.      BlackBerry Did Not Find The New Prior Art Despite Earlier Diligent Search
17          Despite BlackBerry’s diligent search for prior art for its Patent L.R. 3-3 invalidity contentions,

18 it was unable to identify the prior art at issue in the instant supplemental invalidity contentions. See,
19 e.g., Fujifilm, 2014 WL 491745, at *4-5; Network Protection Scis. v. Fortinet, Inc., No. C 12-01106

20 WHA, 2013 WL 1949051, at *2 (“Unsuccessful prior art searches, standing alone, do not demonstrate

21 an absence of diligence.”). Indeed, BlackBerry’s prior searching yielded 83 invalidity charts and 160

22 prior art references that were disclosed in BlackBerry’s initial Invalidity Contentions. (Tse Decl. ¶ 2.)

23

24      1
         BlackBerry previously subpoenaed Microsoft Corp. (“Microsoft”) on June 18, 2019 and
   contacted Microsoft on October 4 and 7 to set up a call for October 14 to discuss whether Microsoft
25 possessed any documents related to the Palladium prior art. (Tse Decl. ¶ 9.) Microsoft agreed to look
   for documents related to the Palladium prior art. (Id.) BlackBerry received Microsoft’s productions
26
   on November 12 and 27. (Id.) BlackBerry served the proposed Palladium chart containing Palladium
27 documents from Microsoft’s production on December 17, 2019 but Facebook maintained its objection
   to the Palladium prior art. (Id.)
28

                                                     -5-                CASE NO. 4:18-CV-05434-JSW
                                               MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
       Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 9 of 14




 1 Moreover, the new prior art references opposed by Facebook are not “well-known or otherwise should

 2 have been straightforward to discover.” See Karl Storz Endoscopy-Am., Inc. v. Stryker Corp., No. 14-

 3 cv-0876-RS (JSC), 2016 WL 2855260, at *5 (N.D. Cal. May 13, 2016) (finding that a prior art cited

 4 as a reference in one of the accused infringer’s own patents and another prior art that was a parent

 5 application of two patent applications that the accused infringer analyzed and charted were insufficient

 6 to demonstrate that “the references were so obvious and straightforward to discover that a diligent

 7 search necessarily would have revealed them”); cf. Symantec Corp. v. Acronis Corp., No. 11-5310

 8 EMC (JSC), 2013 WL 5368053, at *4 (N.D. Cal. Sept. 25, 2013) (finding that the accused infringer

 9 could have discovered the prior art that was based on its own products earlier because the release date

10 was posted on the its own website and in several documents already produced by the accused

11 infringer). Indeed, one of the prior art references—the Palladium prior art system—is based on a

12 historical Microsoft product for which documentation is no longer readily available. The other three

13 references opposed by Facebook (one prior art publication and two prior art patents) were similarly

14 not “so obvious and straightforward to discovery that a diligent search necessarily would have

15 revealed them”—mainly because they were found in response to the new theories raised in

16 Facebook’s supplemental infringement contentions.

17          C.      Facebook Does Not Oppose A Majority Of BlackBerry’s Proposed Second
                    Supplemental Invalidity Contentions
18
            Notably, BlackBerry’s proposed supplemental contentions contain ten (10) supplemental and
19
     amended prior art charts, but Facebook only opposes four (4) of the charts. (Ex. G at 4-5.) Three of
20
     the unopposed charts are amendments to existing ’231 and ’432 patent invalidity charts: the SIP chart
21
     (Ex. I), the U.S. Pat. No. 6,564,261 (“Gudjonsson”) chart (Ex. J), and the U.S. Pat. No. 7,225,333
22
     (“Peinado”) chart (Ex. L). (Ex. G at 7-9.) Facebook also does not oppose three supplemental charts
23
     for new prior art references for the ’575 patent (the “A Video Gateway to Support Video Streaming to
24
     Mobile Clients” article (“Meggers”) chart (Ex. P), the “The MECCANO Internet Multimedia
25
     Conferencing Architecture” article (“MECCANO”) chart (Ex. Q), and the “Secure Communication
26
     Infrastructure for Mobile Computing” article (“Kawano”) chart (Ex. R)), (Ex. G at 4-5, 9-10).
27
     Accordingly, the Court should grant leave to amend with respect to at least these six supplemental
28

                                                     -6-                CASE NO. 4:18-CV-05434-JSW
                                               MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
       Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 10 of 14




 1 charts, which are not opposed by Facebook.

 2          D.      BlackBerry Has Good Cause To Supplement Its Invalidity Contentions
 3          Facebook opposes four (4) of BlackBerry’s supplemental invalidity charts: the “Dyad: A

 4 System for Using Physically Securing Coprocessors” article (“Tygar”) chart (Ex. M); the Microsoft

 5 Palladium system chart (Ex. N); the U.S. Pat. No. 4,524,415 (“Mills, Jr.”) chart (Ex. T); and the U.S.

 6 Pat. No. 5,437,033 (“Umeno”) chart (Ex. U). BlackBerry has good cause to amend its invalidity

 7 contentions to include these new prior art references. (Ex. G at 9, 10.) Facebook alleges lack of

 8 diligence in discovering these references earlier, but BlackBerry found these references only in

 9 response to Facebook’s identification of new infringement theories in its amended infringement

10 contentions. Moreover, BlackBerry diligently searched for and found these references promptly after

11 the September 12 hearing in which Magistrate Corley indicated she would grant Facebook’s motion

12 for leave to amend its infringement contentions and intimated that it would be appropriate for

13 BlackBerry to serve responsive invalidity contentions.

14                  1.     BlackBerry has good cause for the ’432 patent supplementations
15          BlackBerry has good cause to amend its invalidity contentions to add the Tygar and Palladium

16 prior art references with respect to the ’432 patent. Facebook has accused BlackBerry’s Workspaces

17 product, formerly named Watchdox, of infringing claims 1, 3-6 of the ’432 patent. Facebook’s initial

18 infringement theories for the “dedicated security processor” and “validate” limitations, however,
19 either failed to provide sufficient notice or were very different from Facebook’s new infringement

20 theories. For example, Facebook initially alleged that the “dedicated security processor comprises

21 BlackBerry’s functionality for validating a requested file, as implemented in hardware and/or software

22 by BlackBerry” without any further specificity. (Ex. W at 8.) For the “validate” limitation in claim 1,

23 Facebook appeared to initially accuse “ensur[ing] that the file conversion has completed successfully”

24 (or PDF file conversion) as allegedly meeting the “validate” limitation. (Id.) As a result, BlackBerry

25 diligently conducted its search for prior art for the ’432 patent based on its understanding of

26 Facebook’s initial infringement theories but did not uncover the Tygar or Palladium references.
27          In its First Supplemental Infringement Contentions, Facebook accused for the first time that a

28 WDRM server allegedly satisfied the “dedicated security processor” limitation and that sealing,

                                                    -7-                CASE NO. 4:18-CV-05434-JSW
                                              MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
         Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 11 of 14




 1 securing, or encrypting functionalities allegedly satisfied the “validate” limitation. (Ex. C; Ex. D at 1-

 2 2; Ex. X at 15-16, 26.) Indeed, Facebook argued its new infringement theories were “based entirely

 3 on the confidential documents that BlackBerry produced [after the parties’ initial contentions].” (Dkt.

 4 53 at 5-8 (emphasis added).) Facebook cannot now argue that BlackBerry should have been on notice

 5 of how Facebook was reading its asserted claims, or that BlackBerry could have searched for

 6 responsive references to theories it was not on notice of. Rather, BlackBerry diligently searched for

 7 prior art based on Facebook’s new infringement theories for the ’432 patent, found and promptly

 8 disclosed the Tygar and Palladium prior art. (Tse Decl. ¶ 5.)

 9                          2.      BlackBerry has good cause for the ’698 patent supplementations
10           BlackBerry has good cause to amend its invalidity contentions to add the Mills, Jr. and Umeno

11 prior art references for the ’698 patent. Facebook has accused BlackBerry’s QNX Neutrino Realtime

12 Operating System (“QNX”) of infringing claims 1, 3, and 20 of the ’698 patent. BlackBerry

13 understands that Facebook’s current infringement theories are that the High Availability Manager

14 (“HAM”) or Guardian data processing functionalities and allocated memory space satisfy the “second

15 data processor” and “second memory” limitations.2 Facebook’s initial infringement theories,

16 however, appeared to assert separate data processors and memories for the computing platform and

17 monitoring component. Facebook initially asserted: “The High Availability Manager in QNX

18 Neutrino RTOS, including in QNX Car, comprises a second data processing functionality and a
19 second memory that is separate and distinct from other data processors and memory . . . .” (Ex. Z at

20 44.) In its First Supplemental Infringement Contentions, Facebook stated for the first time that “[t]he

21 ‘second data processor’ and ‘second memory’ are present alternatively including (1) the HAM’s data

22 processing functionality and its associated memory, and (2) the Guardian’s data processing

23 functionality and its associated memory.” (Ex. BB at 66.) It further reiterated at the September 12

24 hearing that the “data processing functionality and associated memory” satisfied the “second data

25

26
    BlackBerry maintains its position that Facebook’s Second Supplemental Infringement Contentions
     2

27 are still deficient as to what component of the QNX product allegedly meets the “second data
   processor” and “second memory” limitations and reserves all rights.
28

                                                     -8-                CASE NO. 4:18-CV-05434-JSW
                                               MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
       Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 12 of 14




 1 processor” and “second memory” limitations. (Ex. E at 15:23-16:23.) Additionally, Facebook

 2 asserted for the first time in its First Supplemental Infringement Contentions a doctrine of equivalents

 3 (“DOE”) theory for the “second data processor” limitation, (Ex. BB at 66), claiming that the software

 4 or source code modules performing the data processing functionality satisfy the “second data

 5 processor” limitation under its DOE theory. (Ex. E at 16:25-17:13.) Courts in this District have found

 6 that new DOE allegations expand the scope of a patentee’s infringement contentions such that

 7 “amendment of [the accused infringer’s] invalidity contentions to address this newly asserted scope is

 8 proper.” Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. C 12-05501 SI, 2014 WL 1648175, at

 9 *2 (N.D. Cal. Apr. 23, 2014).

10          Despite still not fully on notice of what, if anything, Facebook accuses as meeting the claimed

11 second processor and second memory of the ‘698 patent3, BlackBerry nevertheless began diligently

12 searching for prior art based on Facebook’s new theories. This led to discovery of the Mills, Jr. and

13 Umeno references, which are directed to virtual processing functionality and virtual memory space—

14 concepts that Facebook first introduced in its supplemental infringement contentions. (Tse Decl. ¶ 5.)

15 Accordingly, BlackBerry’s identification of the Mills, Jr. and Umeno references is directly responsive

16 to new theories and concepts raised in Facebook’s supplemental contentions (including in Facebook’s

17 new doctrine of equivalents theories), which BlackBerry could not have anticipated previously.

18          E.      Facebook Will Not Be Unduly Prejudiced By BlackBerry’s Supplementations
19          There is no, let alone undue, prejudice to Facebook from BlackBerry’s supplemental and

20 amended contentions. BlackBerry provided its Second Supplemental Invalidity Contentions to

21 Facebook just a few weeks after receiving Facebook’s own supplemental infringement contentions—

22 which is consistent with the estimated timing provided by BlackBerry at the hearing on Facebook’s

23 own motion to amend its infringement contentions (Ex. E at 13:20-25). Moreover, this case is still in

24 its early stages. A claim construction order issued just last week, and a case management conference

25
        3
         Facebook’s Second Supplemental Infringement Contentions, for example, seem to allege that
26
   “software” meets the data processor limitation and “reserved memory” meets the memory limitation,
27 but the claimed limitations are physical components that Facebook has yet to identify in the accused
   instrumentalities.
28

                                                     -9-                CASE NO. 4:18-CV-05434-JSW
                                               MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
      Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 13 of 14




 1 is scheduled for February 7, 2020 (Dkt. 90). Thus fact and expert discovery deadlines have not been

 2 set, and there is no trial date. See Karl Storz, 2016 WL 2855260, at *7. Accordingly, as BlackBerry’s

 3 supplementation will not disrupt any deadlines in this case, Facebook will not suffer any prejudice,

 4 much less undue prejudice. See, e.g., id. at *3; Positive Techs., 2013 WL 322556, at *4 (“Given the

 5 timing of [the defendant’s] request, well before the close of discovery and absent any showing of

 6 prejudice to [the patentee], the Court finds that amendment here will advance the fair resolution of the

 7 parties’ issues on the merits.”).

 8 V.       CONCLUSION
 9          For the foregoing reasons, BlackBerry respectfully requests that the Court grant it leave to

10 amend its invalidity contentions with Exhibits H-V attached herein.

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    -10-                CASE NO. 4:18-CV-05434-JSW
                                               MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
     Case 4:18-cv-05434-JSW Document 91 Filed 12/20/19 Page 14 of 14




 1 DATED: December 19, 2019            QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
 2

 3
                                      By /s/ Iman Lordgooei
 4
                                        Kevin P.B. Johnson (Bar No. 177129)
 5                                      kevinjohnson@quinnemanuel.com
                                        Victoria Maroulis (Bar No. 202603)
 6                                      victoriamaroulis@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
 7                                      Redwood Shores, CA 94065
                                        Telephone: (650) 801-5000
 8
                                        Facsimile: (650) 801-5100
 9
                                        Jordan R. Jaffe (Bar No. 254886)
10                                      jordanjaffe@quinnemanuel.com
                                        Iman Lordgooei (Bar No. 251320)
11                                      imanlordgooei@quinnemanuel.com
12                                      Jonathan Tse (Bar. No. 305468)
                                        jonathantse@quinnemanuel.com
13                                      50 California Street, 22nd Floor
                                        San Francisco, CA 94111
14                                      Telephone: 415-875-6600
                                        Facsimile: 415-875-6700
15

16                                      James R. Asperger (Bar No. 83188)
                                        jamesasperger@quinnemanuel.com
17                                      Yury Kapgan (Bar No. 218366)
                                        yurykapgan@quinnemanuel.com
18                                      Pushkal Mishra (Bar No. 298695)
                                        pushkalmishra@quinnemanuel.com
19                                      865 S. Figueroa Street, 10th Floor
20                                      Los Angeles, CA 90017
                                        Telephone: (213) 443-3000
21                                      Facsimile: (213) 443-3100

22                                      Attorneys for Defendants BLACKBERRY
                                        LIMITED and BLACKBERRY CORPORATION
23

24

25

26
27

28

                                        -11-                CASE NO. 4:18-CV-05434-JSW
                                   MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS
